The iron cylinder or pot was hoisted by means of an ordinary chain and hook, which were fastened to the cylinder by hitching the hook in the ring or ear upon the side of the cylinder. In this case the hook was hitched to the cylinder by a co-servant of the plaintiff. Had he placed the hook in the ring and held it there until the chain became taut the hook could not have slipped out and the accident would not have occurred. The trouble resulted from the fact that the servant did not put the hook in the ring but only the point of it underneath the ring, and as soon as the plaintiff took hold of the cylinder and tilted it up it slipped off from the point of the hook and fell. This, to my mind, was clearly the result of the negligent manner in which the co-servant did his work.
The contention that the plaintiff did not understand the defects in the appliance and, therefore, did not assume the risks of the employment appears to me to have no support *Page 407 
whatever in the evidence. The hook upon the chain was of the pattern in common use and it would be difficult to find a farmer's child of ten years of age who would not know that, if the ring was hitched upon the point of the hook, it would be liable to slip off. The appliance was as simple and as well understood as the ordinary hammer or barn shovel, and if the plaintiff or his co-employee had possessed any intelligence whatever he must have known how the hook should have been hitched to the cylinder.
I favor an affirmance.
PARKER, Ch. J., O'BRIEN and MARTIN, JJ., concur with CULLEN, J.; GRAY and WERNER, JJ., concur with HAIGHT, J.
Judgment reversed, etc.